Case: 17-11381   Date Filed: 01/12/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11381
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cv-24643-KMM



SOURAYA FAAS,

                                                          Plaintiff - Appellant,

                                  versus

HILLARY CLINTON,
DEMOCRATIC PARTY,

                                                       Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 12, 2018)

Before ROSENBAUM, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-11381     Date Filed: 01/12/2018      Page: 2 of 5


      Souraya Faas appeals the district court’s order dismissing her pro se suit

seeking declaratory relief against Hillary Clinton and the Democratic Party after

she failed to comply with a pretrial order requiring the filing of a joint scheduling

report within a prescribed deadline. We affirm the dismissal because the federal

courts lack jurisdiction over Faas’s claims.

      Faas filed this action against Hillary Clinton and the Democratic National

Party (“DNC”) on November 4, 2016, identifying herself as a write-in candidate

for President in the 2016 presidential election and seeking a declaratory judgment

that Clinton “is disqualified from running for or from holding any office of the

United States.”

      The district court entered a pretrial order on November 7, 2016, imposing

pretrial deadlines and warning that failure to comply may result in dismissal,

default, and the imposition of sanctions. And on January 25, 2017, the district

court entered an order sua sponte dismissing Faas’s suit for failure to comply with

its November 7, 2016, pretrial order. The court dismissed the action without

prejudice, denied all pending motions as moot, and directed the clerk of the court

to close the case. The district court also stated that “the [p]arties may move to

reopen this matter upon filing a joint scheduling report.”

      Faas moved for “rehearing” and for relief from the district court’s order

under Federal Rules of Civil Procedure 59 and 60. The district court denied Faas’s


                                          2
               Case: 17-11381      Date Filed: 01/12/2018   Page: 3 of 5


motion for rehearing and relief from orders and stated “[t]his case remains closed.”

Faas now appeals.

      On appeal, Faas argues that she never received the district court’s November

pretrial order and that dismissal of her suit for failure to comply with that order

was therefore a denial of her Fifth Amendment right to due process. Faas also

urges that the district court abused its discretion in denying her motion for

rehearing, filed pursuant to Rules 59 and 60, because (1) she did not receive notice

from the clerk of the court that her case had been dismissed, (2) there would be no

prejudice to the DNC if her motion were granted, and she exercised due diligence

by promptly filing her motion when she learned of the district court’s order

dismissing her suit.

      The DNC responds that we lack jurisdiction over this appeal for three

reasons. First, the DNC asserts that the district court’s order dismissing Faas’s

case was not final and appealable. Second, it contends that Faas’s action is moot,

or, alternatively, unripe. And third, the DNC contends that Faas lacked standing to

file her complaint in the district court.

      We must begin with the question of our jurisdiction, for a federal court is

powerless to act without subject-matter jurisdiction. Bochese v. Town of Ponce

Inlet, 405 F.3d 964, 974-75 (11th Cir. 2005) (citation and quotation marks

omitted).


                                            3
              Case: 17-11381     Date Filed: 01/12/2018    Page: 4 of 5


      Starting with the issue of mootness, we review that question de novo.

CAMP Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1268 (11th Cir.

2006). Our jurisdiction is limited to active cases and controversies. Christian

Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir. 2011). When

an appeal does not present a case or controversy to which we can give meaningful

relief, the appeal is moot and we lack jurisdiction. Id.

      A case becomes moot “when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Florida Ass’n of Rehab.

Facilities, Inc. v. State of Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1208,

1216-17 (11th Cir. 2000) (quotation omitted). In considering whether a case is

moot, we “look at the events at the present time, not at the time the complaint was

filed or when the federal order on review was issued.” Dow Jones & Co. v. Kaye,

256 F.3d 1251, 1254 (11th Cir. 2001).            “When events subsequent to the

commencement of a lawsuit create a situation in which the court can no longer

give the plaintiff meaningful relief, the case is moot and must be dismissed.” Fla.

Ass’n of Rehab. Facilities, 225 F.3d at 1217.

      Similarly, Article III of the Constitution also limits the jurisdiction of the

federal courts to claims that are ripe. Beaulieu v. City of Alabaster, 454 F.3d 1219,

1228 (11th Cir. 2006). The ripeness doctrine prevents the courts from “entangling

themselves in abstract disagreements” by avoiding premature adjudication. Coal.


                                          4
               Case: 17-11381    Date Filed: 01/12/2018   Page: 5 of 5


for the Abolition of Marijuana Prohibition v. City of Atlanta, 219 F.3d 1301, 1315

(11th Cir. 2000).

        To determine whether a claim is ripe, we look to both (1) the fitness of the

issues for judicial decision and (2) the hardship to the parties of withholding

judicial review. Harrell v. The Florida Bar, 608 F.3d 1241, 1258 (11th Cir. 2010).

Specifically, we must examine whether there is sufficient injury to meet Article

III’s case-or-controversy requirement, and if so, whether the claim is appropriately

mature and the issues adequately defined and concrete to permit effective decision-

making by the court. Coal. for the Abolition of Marijuana Prohibition, 219 F.3d at

1315.

        Here, Faas’s operative complaint seeking a declaratory judgment that Hillary

Clinton is disqualified from holding federal office does not present an active case

or controversy. It is at once moot and not ripe. That is because Clinton neither

currently holds federal office nor is a candidate for any federal office.

Accordingly, we dismiss the appeal for lack of jurisdiction.

        DISMISSED.




                                          5